Labatjve, J.
In this case, involving the same facts and defence as in the case of same plaintiffs v. C. E. Cate & Co., No. 556, in this Court, just decided, it was agreed by counsel that one decision should govern; consequently, for the reasons given in said case, No. 556, in the opinion of this Court, just delivered, the judgment appealed from must be affirmed.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed; and that the defendants and appellants pay costs of this appeal.